            Case 2:18-cv-03723-NIQA Document 5 Filed 10/23/18 Page 1 of 2



Joshua L. Thomas, Esq.
Joshua L. Thomas & Associates
225 Wilmington-West Chester Pike, Suite 200
Chadds Ford, PA 19317
Phone: 215-806-1733
Fax: (888) 314-8910
Email: JoshuaLThomas@gmail.com
Atty ID# 312476



JAMES EVERETT SHELTON                               UNITED STATES DISTRICT COURT
                                                    FOR THE EASTERN DISTRICT OF
                                                    PENNSYLVANIA
       Plaintiff

       v.

FCS CAPITAL LLC, ET AL.
     Defendants
                                                    No. 2:18-03723-BIQA


                                 NOTICE OF APPEARANCE
I, the undersigned attorney, hereby enter my appearance as trial counsel on behalf of Defendants
FCS CAPITAL LLC, BARRY SHARGEL and EMIL YASHAYEV.


                                                    ___/s/ Joshua Thomas________
                                                    Joshua L. Thomas and Associates
                                                    Joshua Thomas Esq.
                                                    Supreme Court ID No. 003992012
                                                    225 Wilmington-West Chester Pike
                                                    Suite 200
                                                    Chadds Ford, PA 19317
                                                    Phone: (215) 806-1733
                                                    Email: JoshuaLThomas@gmail.com
  Case 2:18-cv-03723-NIQA Document 5 Filed 10/23/18 Page 2 of 2




                               CERTIFICATION


I, the undersigned attorney certify that I served a copy of this on Plaintiff, specifically:

James Everett Shelton
316 Covered Bridge Road
King of Prussia, Pa 19406

                                                ___/s/ Joshua Thomas________
                                               Joshua L. Thomas and Associates
                                               Joshua Thomas Esq.
                                               Supreme Court ID No. 312476
                                               225 Wilmington-West Chester Pike
                                               Suite 200
                                               Chadds Ford, PA 19317
                                               Phone: (215) 806-1733
                                               Email: JoshuaLThomas@gmail.com
